COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Unique M. Green v. Federal National Mortgage Association
                            & OneWest Bank, N.A.

Appellate case number:      01-18-00258-CV

Trial court case number:    2015-36481

Trial court:                269th District Court of Harris County

       Appellant, Unique M. Green, has filed a notice of the appeal of the trial court’s
March 29, 2018 final judgment. Appellant’s brief was initially due on July 2, 2018. See
TEX. R. APP. P. 4.1, 38.6(a). On appellant’s motion, we extended the time to file a brief to
August 31, 2018, with no further extensions absent extraordinary circumstances. See
TEX. R. APP. P. 38.6(d). Appellant has filed a second motion, requesting a sixty-day
extension of time to file her brief. The motion is granted.

       Appellant’s brief is due to be filed no later than October 30, 2018. No further
extensions will be granted.

       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: September 6, 2018